Walker, J.
The only question presented by this record, for our consideration, is, whether the law in force in 1857, touching the homestead exemption, or that now in force, should govern the decision of the case.
James Dawson purchased the property in April, 1857, improved and occupied it as a homestead for himself, his mother, the appellant, and her family, and she continues to occupy it for that purpose.
Dawson gave the notes, on which suit is brought, to French and Favor between one and two years subsequent to the purchase of the property from the Vances; and there does not appear that these notes have any connection whatever with the purchase of the property in controversy.
Dawson deeded the property to his mother on the twelfth of March, 1860; the consideration was natural love and affection. Had the jury found that this deed was made in fraud of the rights of creditors, a much more *454serious question than any presented in the record would have been met; but the jury say, “We believe James Dawson not guilty of the intention to defraud his creditors.”
This finding is decisive of the whole case.
If Mrs. Baylor took the property relieved of any fraud in the conveyance, then it is not liable for James Dawson’s debts, though no attribute of homestead attached to it.
But the parties raise another question upon which they invoke the decision of the court, and we have no hesitation in deciding that this homestead, and all others, are to be protected by the law as it now stands. The Constitution of 1869 fixes the amount and value of the homestead exemption, and it will govern all cases where the homestead has not been set apart under any other law; or, in other words, where a homestead has been dedicated under former law, but has increased in value not to exceed the amount now reserved from forced sale under the Constitution of 1869, it will still be protected as a homestead.
The controversy here arose on entering the decree. The decree should have given the appellant the property, and such is the judgment of this court.
Reversed and rendered.